Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein n is 1” in line 1. It is not clear what “n” stands for. For examination purpose, claim 4 treated as deleted as the relationship between the gap h, the wavelength ʎ and the integer n in the base claim 1 has been deleted. 
Claim 9 recites the limitation "the wavelength of ʎ" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the limitation "the wavelength of ʎ" treated as deleted as the relationship between the gap h, the wavelength ʎ and the integer n in the base claim 1 has been deleted. 
Regarding claim 15, the recitation “wherein the dielectric material reduces thickness of the gap h for constructive interference between the second plate and the at least one antenna element” renders the claimed indefinite as the recitation merely states a function or result. So, it is unclear whether the function requires some other structure or is simply a result of the dielectric material in the gap h. for 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 2019/0097301).
Regarding claims 15-17, Wu discloses in Figures 1-2 and 7, 
a housing (12) including a first plate (display of device 10, par. 0037), a second plate (12R, Fig. 2) facing the first plate and spaced from the first plate, and a side member (12E) surrounding a space between the first plate and the second plate, wherein the second plate includes a nonconductive material;
at least one antenna element (110, Fig. 7) positioned within the space and positioned on a substrate parallel to the second plate, wherein the at least one antenna element (110) faces the second plate (122, Fig. 7) and is spaced from the second plate by a gap h (G, Fig. 7);
a wireless communication circuit (2, Fig. 1) electrically connected to the antenna element and configured to transmit and/or receive a signal with a frequency between 20 GHz and 100 GHz and a first wavelength; and

wherein the dielectric material includes a polymetric material;
wherein the nonconductive material (122) includes glass (see par. 0058).
Regarding claim 20, Wu discloses in Figures 1-2 and 7, an electronic device, comprising:
a housing (12, Fig. 1-2) including a first plate, a second plate (12R, Fig. 2 or 122, Fig. 7) facing the first plate and spaced from the first plate, and a side member (12E, Fig. 2) surrounding a space between the first plate and the second plate, wherein the second plate includes a nonconductive material;
at least one antenna element (110, Fig. 7) positioned within the space and positioned on a substrate parallel to the second plate (122), wherein the at least one antenna element (110, Fig. 7) faces the second plate (122) and is spaced from the second plate by a gap (G);
a conductive layer (112, Fig. 7) positioned on a side of the substrate opposite to the second plate:
a dielectric material (“Gap G may be filled with a dielectric material such as plastic”, see par. 0058) positioned in the gap (G) between the antenna element (110) and the second plate (122); and
a wireless communication circuit (28, Fig. 1) electrically connected to the antenna element (110) and configured to transmit a signal,  wherein at least a portion of the signal transmitted by the at least one antenna element penetrates the second plate (122), and
wherein a remainder of the signal transmitted by the at least one antenna element is reflected by the second plate (122), and the remainder of the signal reflected by the second plate is reflected by the conductive layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0097301) in view of Nakano et al (US 20020041254).
Regarding claim 1, Wu discloses in Figures 1-2 and 7, an electronic device, comprising:
a housing (12) including a first plate (display of device 10, par. 0037), a second plate (12R, Fig. 2) facing the first plate and spaced from the first plate, and a side member (12E) surrounding a space between the first plate and the second plate (12R), wherein the second plate (12R) includes a nonconductive material;
at least one antenna element (110, Fig. 7) positioned within the space and positioned on a substrate (120, Fig. 7) parallel to the second plate (122, par. 0058), wherein the at least one antenna element (110) is spaced from the second plate (122) by a gap h (G, Fig. 7);
a conductive layer (112, Fig. 7) positioned on a side of the substrate (120) opposite to the second plate (122) and
a wireless communication circuit (28, Fig.1) electrically connected to the antenna element and configured to transmit a signal with a frequency between 20 GHz and 100 GHz (see par. 0030, lines 1-5), 
wherein at least a portion of the signal transmitted by the at least one antenna element (110) penetrates the second plate (122, see Fig. 7), and 

Wu is silent on wherein the remainder of the signal reflected by the second plate is reflected by the conductive layer.
Nakano discloses in Figure 10 and pars. 0008-0010, making multiple reflections between the second plate (12) and the conductive layer (11) for increasing gain. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the conductive layer of Wu with the conductive layer being a reflecting plate as taught by Nakano to increase gain. Therefore to employ having the conductive layer as claimed invention would have been obvious to person skill in the art.
Regarding claims 2-4 and 8, as applied to claim 1, Wu discloses in Figures 2 and 7 and par. 0058,
wherein the at least one antenna element (110) includes an array of antenna elements (110) positioned on the substrate (120); wherein the nonconductive material includes glass; wherein n is 1;
wherein the antenna element (110) is positioned to face the second plate or to face the side member.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20190097301) in view of Nakano et al (US 20020041254) and further in view of Balasubramanian (US 2019/0103666).
Regarding claims 5-6, Wu discloses every feature of claimed invention as expressly recited in claim 1, except for a support member interposed between the second plate and the substrate; wherein the support member includes a conductive material.
Balasubramanian discloses in Figure 1A, a support member (212) interposed between the second plate and the substrate (224); wherein the support member (212) includes a conductive material 9216). It would have been obvious to one having ordinary skill in the art before the time the invention was made to include the support member of Balasubramanian in the electronic device of Wu to achieve the claimed invention, doing so would support the at least antenna element. Therefore to employ having the support member as claimed invention would have been obvious to person skill in the art.
Claims 9- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20190097301) in view of Nakano et al (US 20020041254) and further in view of Jeong et al (US 2019/0103653).
Regarding claim 9, Wu discloses every feature of claimed invention as expressly recited in claim 1, except for at least another antenna element positioned on the substrate, and spaced from the side member, wherein the wireless communication circuit is electrically connected to the at least another antenna element and is configured to transmit and/or receive, through the side member, a signal with a frequency between 20 GHz and 100 GHz 
Jeong discloses in Figures 4 and 11, at least another antenna element (232a, Fig. 4) positioned on the substrate, and spaced from the side member (see Figs. 11A-11B), wherein the wireless communication circuit (230a, Fig. 4) is electrically connected to the at least another antenna element and is configured to transmit and/or receive, through the side member, a signal with a frequency between 20 GHz and 100 GHz.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the substrate of Wu with the substrate having at least another antenna element as taught by Jeong to transmit and/or receive, through the side member to improve the wireless performance for the electronic device. Therefore to employ having the at least another antenna element as claimed invention would have been obvious to person skill in the art.
Regarding claims 10 and 12-13, as applied to claim 9, Wu/Jeong discloses further comprising a plurality of conductive elements. Wu does not disclose the at least another antenna element being 
Regarding claim 11, as applied to claim 9, the combination of Wu and Jeong discloses, in Figure 7, wherein the side member includes another nonconductive material, and wherein the wireless communication circuit is configured to transmit and/or receive a signal through the another nonconductive material.
Regarding 14, as applied to claim 11, Wu discloses in par. 0035, wherein the nonconductive material includes plastic.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20190097301).
Regarding claims 18-19, Wu discloses every feature of claimed invention as expressly recited in claim 15, except for wherein the nonconductive material has a first dielectric constant and the dielectric material has a second dielectric constant, and wherein a ratio of the first dielectric constant and the second dielectric constant is between 1/10 and 2/3; and wherein the first dielectric constant is between 2 and 5, and the second dielectric constant is between 3 and 20. However, Wu discloses in par. 0058, the nonconductive material (122) may be formed from plastic, glass, ceramics, fiber composites, a combination of two or more of these materials, or any other suitable materials and the gap G may be filled with a dielectric material such as plastic. It would have been obvious to one having ordinary skill in art before the time the invention was made to select suitable material having desired dielectric constant for the nonconductive material and the dielectric material for reducing radiation loss and optimize the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845